Citation Nr: 0734245	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  06-16 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for the residuals of a spontaneous epidural 
hematoma resulting in paraplegia.  

2.  Entitlement to service connection for the residuals of a 
spontaneous epidural hematoma resulting in paraplegia, 
claimed as secondary to medication prescribed for treatment 
of heart valve disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
21 1973 to December 12, 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied 
entitlement to benefits under the provisions of 38 U.S.C. 
§ 1151 for the residuals of a spontaneous epidural hematoma 
resulting in paraplegia.

A motion to advance this case on the Board's docket was 
granted for good cause by the Board in October 2007.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to compensation under the 
provisions of 38 U.S.C. § 1151 for the residuals of a 
spontaneous epidural hematoma resulting in paraplegia.  

The evidence shows that the veteran was treated for 
complaints of back pain at a VA medical center (VAMC) on July 
30, 2004.  The treatment records show that he had complaints 
of pain of the lower neck (cervical spine) and upper back 
(dorsal spine) area.  He reported no trauma, and the records 
indicate that the veteran reported that he believed that he 
had slept on his neck "wrong."  After evaluation, he was 
given pain medication and discharged with instructions to 
return to the emergency room if his condition worsened.  The 
veteran reports that upon returning home, he had weakness in 
his lower extremities and had difficulty walking.  
Subsequently, he presented the next day at a private hospital 
for evaluation of his lower extremity paraplegia and after 
several days he was identified as having a spontaneous 
epidural hematoma along the spine from the C4 to T7 
vertebrae.  Surgical intervention was conducted at the 
private hospital, but the veteran had residual lower 
extremity paraplegia.  

The veteran's claim for disability benefits was originally 
asserted under the provisions of 38 U.S.C. § 1151.  
Specifically, he claims the emergency room treatment at the 
VAMC on July 30, 2004 was negligent in that it failed to 
diagnose the epidural hematoma.  However, in April 2007, the 
veteran's representative asserted the claim for service 
connection for paraplegia.  Specifically, this claim is that 
the veteran's anticoagulant medication for his service-
connected heart disorder caused the epidural hematoma which 
ultimately resulted in paraplegia. 

The claim for secondary service connection has not been fully 
developed or adjudicated by the RO.  The accredited 
representative, in April 2007, also expressed disagreement 
and an intent to appeal the RO's failure to adjudicate the 
claim for secondary service connection pursuant to Buckley v. 
West, 12 Vet. App. 76 (1998) (representative's pleading to 
BVA pointing to failure of the RO to address an issue was a 
NOD and vested jurisdiction before the Board).  Based upon 
the facts of this case, the claim for secondary service 
connection is inextricably intertwined with the claim for 
38 U.S.C. § 1151 benefits.  See Henderson v. West, 12 Vet. 
App. 11 (1998).  The veteran has a current disability, 
paraplegia of the lower extremities.  He claims that this 
disability is due to treatment by VA, either by negligence or 
as a result of treatment for his service-connected heart 
disability.  Moreover, there is some evidence of record 
linking the veteran's epidural hematoma to his anticoagulant 
medication.  The RO needs to adjudicate the veteran's claim 
for secondary service connection.

Review of the evidence of record reveals conflicting evidence 
of exactly what the veteran's disability of the lower 
extremities is.  The diagnosis of paraplegia is of record.  
However, some medical evidence reveals that the veteran can 
walk while other evidence indicates that the veteran is 
confined to a wheel chair.  This needs to be resolved.   

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
C.F.R. § 3.159, and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006) 
for the issue of secondary service 
connection.  

2.  The veteran should be accorded a VA 
examination for his paraplegia.  The 
report of examination should include a 
detailed account of all manifestations of 
any lower extremity paralysis and 
dysfunction found to be present.  
Indicate, if the veteran can walk or is 
completely paralyzed in his leg.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
review the medical evidence of record and 
indicate whether the veteran's 
anticoagulant medication for his service-
connected heart disorder caused, or 
contributed to the epidural hematoma.  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

3.  Following the above, readjudicate 
the veteran's claims.  Specifically, 
adjudicate the issue of entitlement to 
service connection for the residuals of 
a spontaneous epidural hematoma 
resulting in paraplegia, claimed as 
secondary to medication prescribed for 
treatment of heart valve disability.  
If any benefit on appeal remains 
denied, a Supplemental Statement of the 
Case should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

